Case: 4:21-cv-00308-RLW Doc. #: 41 Filed: 06/15/21 Page: 1 of 3 PageID #: 348




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

AL TICOR INC., and                                  )
                                                    )
AMWAY CORP.                                         )
                                                    )
                Plaintiffs,                         )
                                                    )
V.                                                  )   No. 4:21-CV-308 RL W
                                                    )
YIELD NATION, LLC,                                  )
                                                    )
                Defendant.                          )

          STIPULATED CONSENT JUDGMENT AND PERMANENT INJUNCTION


          Upon the Plaintiffs and Defendant's Joint Motion for Entry of Stipulated Consent

Judgment and Permanent Injunction, and pursuant to a Settlement Agreement between the Parties

(the "Settlement Agreement"), the Parties' Stipulation, and for good cause shown, the Court

hereby enters the following Stipulated Consent Judgment and Permanent Injunction:

          1.    The Court has jurisdiction of the subject matter of the case and over all parties

hereto.

          2.    Venue is proper as to all parties in the Eastern District of Missouri pursuant to 28

U.S.C. § 1391(b) and (c).

          3.    The activities of Defendant Yield Nation are in or affecting commerce.

          4.    Entry of this Stipulated Consent Judgment and Permanent Injunction is in the public

interest.

          5.    Defendant Yield Nation, and all of its officers, directors, agents, servants, and

employees, and all persons in active concert or participation with them who received actual notice

of such injunction by personal service or otherwise, ARE HEREBY PERMANENTLY
Case: 4:21-cv-00308-RLW Doc. #: 41 Filed: 06/15/21 Page: 2 of 3 PageID #: 349




RESTRAINED AND ENJOINED from:

             a. Claiming, stating, or representing that Yield Nation sells Nutriplant®, that

                Nutriplant® is owned by or is in any way associated with Yield Nation, that Yield

                Nation's products originate with Nutriplant®; or otherwise representing any

                connection between Yield Nation and its products, on the one hand, and

                Nutriplant® or Plaintiffs, on the other hand;.

             b. Using the Nutriplant® marks in its sales materials, including brochures and Sales

                Receipts; and

             c. Further infringement of Plaintifs' federal trademark rights.

       6.       Plaintiffs' claims for relief in forms other than the injunction, including but not

limited to for money damages and attorneys' fees, are dismissed with prejudice.

       7.       Defendants' counterclaim is dismissed with prejudice.

       8.       Defendant irrevocably and fully waives notice of entry of the Stipulated Consent

Judgment and Permanent Injunction, and notice and service of the entered Stipulated Consent

Judgment and Permanent Injunction, and understands and agrees that violation of this Stipulated

Consent Judgment and Permanent Injunction shall expose Defendant and all other persons bound

by this Stipulated Consent Judgment and Permanent Injunction jointly and severally to all

applicable penalties provided by law, including for contempt of Court.

       9.       Defendant irrevocably and fully waives any and all rights to appeal the Stipulated

Consent Judgment and Permanent Injunction.

       10.      All claims and defenses in this cause of action asserted by any of the Parties are

hereby resolved by this Stipulated Consent Judgment and Permanent Injunction.

       11.      This Court shall retain continuing jurisdiction over the Parties and the action for



                                                  2
.   .   Case: 4:21-cv-00308-RLW Doc. #: 41 Filed: 06/15/21 Page: 3 of 3 PageID #: 350




        purposes of enforcing this Stipulated Consent Judgment and Permanent Injunction and the

        Settlement Agreement.

                  12.   The parties shall each bear their own costs and attorneys' fees incurred in this

        action.


        IT IS SO ORDERED.




                                                        UNITED STATES DISTRICT JUDGE


        Dated this / 6-/,l.day of June, 2021.




                                                        3
